Exhibit 10.1

NATIONSTAR MORTGAGE HOLDINGS INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 27th
day of February 2012 by and between NATIONSTAR MORTGAGE HOLDINGS INC., a
Delaware corporation (the “Company”) and DAVID C. HISEY, an individual presently
residing at 8315 Woodlea Mill Road, McLean, VA 22102 (“Executive”).

W I T N E S S E T H:

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES. The Company hereby employs Executive, and Executive
hereby accepts employment by the Company in the capacity of its Executive Vice
President and Chief Financial Officer. Executive will report directly to the
Company’s Chief Executive Officer (the “Manager”). The principal location of
Executive’s employment shall be at the Company’s executive office located in
Lewisville, Texas, or such other location determined by the Company, in its sole
discretion, that is within a fifty (50) mile radius of the Company’s current
location at 350 Highland Drive, Lewisville Texas 75067, although Executive
understands and agrees that Executive may be required to travel from time to
time for business reasons. Executive shall be a full-time employee of the
Company and shall dedicate all of Executive’s working time to the Company and
shall have no other employment and no other business ventures which are
undisclosed to the Company or which conflict with Executive’s duties under this
Agreement. Executive will have such duties, responsibilities and authority as
are prescribed by the Manager from time to time, together with such additional
duties as may be assigned to Executive from time to time by the Manager.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
(i) engaging in personal investment activities for himself and his family that
do not give rise to any conflict of interests with the Company or its
affiliates, (ii) subject to prior approval of the Company, acting as a director
or in a similar role for an entity unrelated to the Company if such role does
not give rise to any conflict of interests with the Company or its affiliates
and (iii) engaging in charitable and civic activities, in each case provided
that such activities do not interfere with the performance of his duties
hereunder.

2. TERM. Executive’s employment under the terms and conditions of this Agreement
will commence on the first day of Executive’s employment with the Company (the
“Effective Date”) and end on February 28, 2014 (“Term”), or, if earlier, the
date of a termination of his employment for any reason (“Termination Date”).
Effective after February 28, 2014, to the extent of Executive’s continued
employment with the Company, such employment shall be “at will”, meaning that
either Executive or the Company may terminate Executive’s employment at any time
and for any reason without the payment of any severance and, if Executive’s
employment is terminated without cause by the Company after the Term, Executive
shall receive such severance as may be consistent with the then current
practices of the Company.

Notwithstanding anything to the contrary herein, in the event of any termination
of this Agreement, Executive shall nevertheless continue to be bound by the
terms and conditions set forth in Sections 6 and 7 hereof, which provisions,
along with Sections 8 and 9 hereof, shall survive any such termination of this
Agreement and any termination of Executive’s employment with the Company.



--------------------------------------------------------------------------------

For a period of one year following the Termination Date, Executive agrees to
reasonably assist and cooperate with the Company and its affiliates and their
respective agents, officers, directors and employees with respect to the
operations of the Company (and its successors and assigns) (i) on matters
relating to the tasks for which Executive was responsible, or about which
Executive had knowledge, before cessation of employment or which may otherwise
be within the knowledge of Executive and (ii) exclusively in connection with any
existing or future disputes, litigation or investigations of any nature brought
by, against, or otherwise involving the Company or its affiliates in which the
Company deems Executive’s cooperation necessary, not to exceed 24 hours per
month (or such other amount of time as agreed to by the parties). The Company
will pay Executive a consulting fee of $180.29 per hour and will also reimburse
Executive for reasonable out of pocket expenses incurred in connection
therewith, in accordance with Company policy.

3. COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a base salary at the amount of $375,000 per annum (the “Base Salary”),
payable in accordance with the Company’s payroll practices and in such
installments as the Company pays its similarly situated employees (but not less
frequently than each calendar month), subject to usual and customary deductions
for withholding taxes and similar charges, and customary employee contributions
to health, welfare and retirement programs in which Executive is enrolled. The
Base Salary shall be reviewed periodically in accordance with Executive’s annual
performance evaluation and adjusted at the Company’s sole discretion; provided,
however, that in no event shall the Base Salary be reduced without Executive’s
approval.

(b) Executive will be granted a number of shares of Restricted Stock of
Nationstar Mortgage Holdings Inc. with an aggregate fair market value of
$1,000,000 which will vest at 33.3% on each of the first and second
anniversaries and 33.4% on the third anniversary of the grant date.

(c) Bonus Compensation. In addition to the Base Salary payable pursuant to
Section 3(a) above, Executive will also be eligible to receive in respect of
each fiscal year of the Company during the Term a cash bonus as follows:

(i) For the fiscal year ending on December 31, 2012, Executive will be entitled
to a minimum bonus in an amount not less than $1,000,000 for the period from the
Effective Date through December 31, 2012. This minimum bonus for 2012 is
exclusive of any sign-on bonus. Executive will be eligible to participate in the
Nationstar Mortgage LLC Annual Incentive Compensation Plan (“AIP”), as approved
by the Compensation Committee of the Board of Directors. Subject to the approval
of the Compensation Committee of the Board, the AIP for 2012 is funded via a
bonus pool of 5% of operating cash flow; Executive’s participation for the
calendar year 2012 is expected to be 15% of the bonus pool. The specific terms
of the AIP are described in more detail in the plan document.

 

- 2 -



--------------------------------------------------------------------------------

(ii) For the fiscal year immediately following December 31, 2012, Executive will
be entitled to an amount determined by the senior management of the Company in
their sole discretion and based upon individual and Company performance and
targets determined by the senior management of the Company at the beginning of
such fiscal year. Executive will be eligible to participate in the AIP which is
based upon operating cash flow. Typically, subject to the approval of the
Compensation Committee of the Board, a bonus pool of 5% of operating cash flow
is created at year end. Executive’s annual cash bonus is expected to be 15% of
the bonus pool.

(iii) Executive will be eligible to participate in the Company’s 2012 Incentive
Compensation Plan. Grants of Restricted Stock in Nationstar Mortgage Holdings
Inc. will vest at 33.3% on each of the first, and second anniversaries and 33.4%
on the third anniversary of the grant. Executive’s initial opportunity in 2012
will be 35% of his annual bonus.

Notwithstanding any provision of this Agreement, bonuses and awards hereunder
are subject to the approval of the Compensation Committee of the Board. Such
amounts will be paid as soon as practicable after the Company’s financial
results for such fiscal year have been determined, but in no event later than
two (2) months after the end of such fiscal year, and shall be payable only if
Executive is employed by the Company on the last day of the fiscal year in
respect of which such bonus is awarded and has not notified the Company of his
intent to resign.

(d) Withholding. All taxable compensation payable to Executive by the Company
shall be subject to customary withholding taxes and such other employment taxes
as are required under Federal law or the law of any state or by any governmental
body to be collected with respect to compensation paid to an employee.

(e) Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code, if and to the extent applicable, and will
be interpreted and applied in a manner consistent with that intention. Toward
that end, unless permitted sooner by Section 409A of the Code, severance amounts
otherwise payable within six-months after termination of employment will be
deferred until and become payable on the first day of the seventh month
following the Termination Date. Further, to the extent Section 409A of the Code
is applicable; the phrase “termination of employment” shall have the same
meaning as a “separation from service” as defined in Code Section 409A.

4. BENEFITS AND PERQUISITES.

(a) Retirement and Welfare Benefits. During the Term, Executive shall be
entitled to all the usual benefits offered to the Company’s senior management,
including vacation, sick time, and the ability to participate in the Company’s
medical, dental, life insurance, disability and other welfare programs, and
401(k) retirement savings plan, subject to and in accordance with the applicable
limitations and requirements imposed by the terms of the documents governing
such benefits, as from time to time in effect. Nothing, however, shall require
the Company to maintain any benefit, plan or arrangement or provide any type or
level of benefits to the Company’s employees, including Executive. During the
Term, Executive shall be entitled to not less than three (3) weeks paid
vacation.

 

- 3 -



--------------------------------------------------------------------------------

(b) Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably incurred by Executive for business purposes in furtherance
of Executive’s duties hereunder, including travel, meals and accommodations,
upon submission by Executive of vouchers or receipts and in compliance with such
rules and policies relating thereto as the Company may from time to time adopt.

5. TERMINATION. Executive’s employment pursuant to this Agreement shall be
terminated on the earliest of (i) the date on which the Manager or the Company
delivers written notice that Executive is being terminated for Disability, and
(ii) the date of Executive’s death. In addition, Executive’s employment with the
Company may be terminated (w) by the Company for Cause, effective on the date on
which a written notice to such effect is delivered to Executive; (x) by the
Company at any time without Cause, effective on the date on which a written
notice to such effect is delivered to Executive; (y) by Executive for “Good
Reason”, effective on the date on which a written notice to such effect is
delivered to the Company as provided for in Section 5(h)(iv) of this Agreement ;
or (z) by Executive at any time, effective on the date on which a written notice
to such effect is delivered to the Company.

(a) For Cause Termination. If Executive’s employment with the Company is
terminated by the Company for Cause, Executive shall not be entitled to any
further compensation or benefits other than Accrued Benefits. If the definition
of “Cause” set forth below conflicts with such definition in any incentive plan
or equity plan or agreement of the Company or any of its affiliates, the
definition set forth herein shall control.

(b) Termination by Company without Cause or by Executive for Good Reason. If
Executive’s employment is terminated by the Company other than for Cause or is
terminated by Executive for Good Reason prior to the end of the Term, then
Executive shall be entitled to, subject to Executive’s providing the Company
with a signed release of claims in a form adopted by the Company from time to
time, which shall contain customary terms and conditions, and subject to
Executive’s continued compliance with the provisions of Sections 6 and 7 hereof:
(i) the Accrued Benefits, (ii) twelve (12) months base salary (“Salary
Continuation Payments”), plus 100% of the Executive’s prior year’s bonus; if
said termination occurs during the 2012 calendar year, the Executive will
receive 12 months base salary plus the minimum bonus of $1,000,000 or the year
to date bonus accrual, whichever is greater; and (iii) continuation of
Executive’s coverage under the Company’s medical plan until the earlier of
(A) the period of time it takes Executive to become eligible for the medical
benefits program of a new employer (subject to Section 6(a) hereof) or
(B) twelve (12) months from the Termination Date. Notwithstanding the foregoing,
Executive’s entitlement to the Accrued Benefits shall not be subject to
Executive’s provision of the release hereunder.

(c) Resignation, Death or Disability. If Executive’s employment with the Company
terminates due to Executive’s voluntary termination without Good Reason, then
Executive shall be entitled to the Accrued Benefits. If Executive’s employment
is terminated by reason of Executive’s death or Disability prior to the end of
the Term, Executive shall be entitled to receive the Accrued Benefits plus a
pro-rata bonus for that portion of the calendar year the Executive was employed
by the Company. During any period that Executive fails to perform his duties
hereunder as a result of Disability, Executive shall continue to receive his
Base Salary and all other benefits and all other compensation pursuant to this
Agreement unless and until his employment is terminated pursuant to this
Section 5.

 

- 4 -



--------------------------------------------------------------------------------

(d) Payments in Lieu of Other Severance Rights. The payments provided in
subsections (a), (b) and (c) of this Section 5 shall be made in lieu of any
other severance payments under any severance agreement, plan, program or
arrangement of the Company.

(e) Manner of Payment. Unless Executive breaches one of the restrictive
covenants contained in Sections 6 and 7 of this Agreement, the payments
described in clause (b) of this Section 5 shall be paid as follows: the Salary
Continuation Payments shall commence within 30 days of the Date of Termination
(or, if the 30-day period spans two taxable years, in the later taxable year)
and be paid in installments over a period of twelve (12) months. The payment of
100% of the prior year’s bonus shall be paid in a lump sum on the later to occur
of the first day of the 7th month following the Termination Date, or March 15 of
the year following the year in which the Termination Date occurs.
Notwithstanding anything herein to the contrary, the payment of any amounts
hereunder (including benefits continuation) shall cease on the date on which
Executive breaches any of the restrictive covenants contained in Sections 6 and
7 of this Agreement and shall not be paid unless Executive executes the release
described in clause (b) of Section 5.

(f) No Mitigation. Upon termination of his employment, Executive will be under
no obligation to seek other employment or earn other income in order to remain
eligible for the payments and benefits set forth in this Section 5. Not
including the repayment of loans made to Executive by the Company or any
affiliates thereof, amounts due to Executive under this Agreement will not be
subject to offset by the Company for any claims the Company may have against
Executive, unless otherwise specifically agreed to in writing by Executive.

(g) Internal Revenue Code Section 280G. The Company shall take all reasonable
action, including taking reasonable steps to obtain applicable approval if
necessary, to cause any payments under this Agreement, to qualify for the
exemption from the definition of “parachute payment” described in
Section 280G(b)(5), to the extent applicable. If, however, Executive is entitled
to receive payments and benefits under this Agreement and if, when combined with
the payments and benefits Executive is entitled to receive under any other plan,
program or arrangement of Company or an Affiliate, Executive would be subject to
excise tax under Section 4999 of the Code or Company would be denied a deduction
under Section 280G of the Code, then the severance amounts otherwise payable to
Executive under this Agreement will be reduced by the minimum amount necessary
to ensure that Executive will not be subject to such excise tax and Company will
not be denied any such deduction.

(h) Definitions. For purposes of this Agreement:

(i) “Accrued Benefits” means collectively the following: (i) any earned but
unpaid salary through the last day of employment, (ii) any accrued but unpaid
paid time off, (iii) any reimbursable business expenses through the last day of
employment, (iv) any vested benefits in accordance with the terms of the
Company’s employee benefit plans or programs and (v) any benefit continuation
and/or conversion rights in accordance with the terms of the Company’s employee
benefit plans or programs.

 

- 5 -



--------------------------------------------------------------------------------

(ii) “Cause” means (i) conviction of, guilty plea concerning or confession of
any felony, (ii) any act of misappropriation or fraud committed by Executive in
connection with the Company’s or its subsidiaries’ business, (iii) any material
breach by Executive of this Agreement (iv) any material breach of any reasonable
and lawful rule or directive of the Company or the Manager, (v) the gross or
willful neglect of duties or gross misconduct by Executive, or (vi) the habitual
use of drugs or habitual, excessive use of alcohol to the extent that any of
such uses in the Company’s or the Manager’s good faith determination materially
interferes with the performance of Executive’s duties under this Agreement.

(iii) “Code” means the Internal Revenue Code of 1986 as amended.

(iv) (iv) “Good Reason” means the occurrence of any of the following without the
written consent of Executive:

(A) A material diminution in the Executive’s base compensation;

(B) A material diminution in the Executive’s authority, duties, or
responsibilities;

(C) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report; or

(D) A material change in the geographic location at which the Executive must
perform the services under this Agreement.

(v) No “Good Reason” shall be deemed to have occurred unless the Executive
provides notice to the Company of the existence of Good Reason within a period
not to exceed 90 days of the initial existence of the condition, and the Company
has a period of at least 30 days to remedy the condition.

(vi) “Disability” means the inability of Executive to substantially perform the
customary duties and responsibilities of Executive’s Employment with Company or
an Affiliate for a period of at least 120 consecutive days or 120 days in any
12-month period by reason of a physical or mental incapacity which is expected
to result in death or last indefinitely, as determined by a duly licensed
physician appointed by the Company

 

- 6 -



--------------------------------------------------------------------------------

(vii) Resignation as Officer or Director. Upon the termination of employment for
any reason, Executive shall resign each position (if any) that he then holds as
an officer or director of the Company and any of its subsidiaries.

6. RESTRICTIVE COVENANTS. The parties agree that Executive’s employment with
Company involves of position of special trust and confidence wherein, in
reliance upon Executive’s promises in this Agreement (including but not limited
to the covenants in this Section 6 (the “Restrictive Covenants”)) Executive will
be entrusted with access to the Company’s Confidential Information (as defined
below) and will be given the opportunity to meet and develop relationships with
the Company’s potential and existing suppliers, financing sources, clients,
customers and employees.

(a) Noncompetition. Executive agrees that during the period of his employment
with the Company and for the twelve (12) month period immediately following
Executive’s resignation with Good Reason, or for any other reason, Executive
shall not directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, shareholder of a closely held corporation or
shareholder in excess of five (5%) percent of a publicly traded corporation,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any
business that is in competition in any manner whatsoever with the mortgage
lending business of the Company or its subsidiaries or of any other business in
which the Company or its subsidiaries is engaged at the time of Executive’s
termination of employment, or which is part of the Company’s Developing
Business, within states in which the Company is engaged in such business or
Developing Business. For purposes of the foregoing, “Developing Business” shall
mean the new business concepts and services the Company has developed and is in
the process of developing during Executive’s employment with the Company.
Executive further covenants and agrees that this restrictive covenant is
reasonable as to duration, terms and geographical area and that the same
protects the legitimate interests of the Company and its respective affiliates,
imposes no undue hardship on Executive, is not injurious to the public, and that
any violation of this restrictive covenant shall be specifically enforceable in
any court with jurisdiction upon short notice.

(b) Solicitation of Employees, Etc. Executive agrees that during the period of
his employment with the Company and for the twelve (12) month period immediately
following the date of termination of Executive’s employment with the Company for
any reason, Executive shall not, directly or indirectly, solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
successors, assigns, subsidiaries or affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns,
subsidiaries or affiliates, or otherwise encourage any such person or entity to
leave or sever his, her or its employment or other relationship with the Company
or its successors, assigns, subsidiaries or affiliates, for any other reason.

 

- 7 -



--------------------------------------------------------------------------------

(c) Disparaging Comments. Executive agrees that during the period of his
employment with the Company and for three years thereafter, Executive shall not
make any disparaging or defamatory comments regarding the Company or, after
termination of his employment relationship with the Company, make any comments
concerning any aspect of the termination of their relationship. The obligations
of Executive under this subparagraph shall not apply to disclosures required by
applicable law, regulation or order of any court or governmental agency. Nothing
contained in this Section 6 shall limit any common law or statutory obligation
that Executive may have to the Company or any of its affiliates. For purposes of
this Section 6 and Section 7, the “Company” refers to the Company and any
incorporated or unincorporated affiliates of the Company, including any entity
which becomes Executive’s employer as a result of any reorganization or
restructuring of the Company for any reason. The Company shall be entitled, in
connection with its tax planning or other reasons, to terminate Executive’s
employment (which termination shall not be considered a termination without
Cause for purposes of this Agreement or otherwise) in connection with an
invitation from another affiliate of the Company to accept employment with such
affiliate in which case the terms and conditions hereof shall apply to
Executive’s employment relationship with such entity mutatis mutandis. For
purposes of the time-limited, post-employment restrictions contained in
Section 6 and Section 7, a reference to a period that begins at the termination
of Executive’s employment: (a) refers to the end of Executives employment with
the Company irrespective of which party ended the relationship or why, and
refers to end of Executive’s continuous employment with the Company inclusive of
any successor to which his employment may be transferred or assigned as a result
of any reorganization, restructuring, merger or assignment; and (b) shall be
extended by one day for each day Executive is found to be in violation of such
Restrictive Covenant until such time as the Restrictive Covenant is complied
with by Executive for a length of time equal to the length of time originally
provided for.

7. CONFIDENTIALITY. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form, (including, without limitation, (i) any
financing strategies and practices, pricing information and methods, training
and operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (ii) any Proprietary Information (as
defined below)), concerning the Company’s or any of its affiliated companies’ or
customers’ practices, businesses, procedures, systems, plans or policies
(collectively, “Confidential Information”), nor shall Executive utilize any such
Confidential Information in any way or communicate with or contact any such
customer other than in connection with Executive’s employment by the Company.
Executive hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on Executive’s
activities contained in this Agreement and such other nondisclosure policies of
the Company are required for the Company’s reasonable protection. Confidential
Information shall not include any information that has otherwise been disclosed
to the public through proper means. This confidentiality provisions shall
survive the termination of this Agreement and shall not be limited by any other
confidentiality agreements entered into with the Company or any of its
affiliates.

 

- 8 -



--------------------------------------------------------------------------------

Executive agrees that he shall promptly disclose to the Company in writing all
information and inventions generated, conceived or first reduced to practice by
him alone or in conjunction with others, during or after working hours, while in
the employ of the Company (all of which is collectively referred to in this
Agreement as “Proprietary Information”); provided, however, that such
Proprietary Information shall not include (i) any information that has otherwise
been disclosed to the public not in violation of this Agreement and (ii) general
business knowledge and work skills of Executive, even if developed or improved
by Executive while in the employ of the Company. All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by Executive to the Company. Executive’s obligation relative to the
disclosure to the Company of such Proprietary Information anticipated in this
Section 7 shall continue beyond Executive’s termination of employment and
Executive shall, at the Company’s expense, give the Company all assistance it
reasonably requires to perfect, protect and use its right to the Proprietary
Information.

8. ASSIGNMENT. This Agreement and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. This Agreement shall
automatically inure to the benefit of, and be fully enforceable by, any parent,
subsidiary, affiliate, successor, or assign of the Company that Executive
provides services to or is provided Confidential Information about without the
need for any further action by any party. No transfer or assignment of this
Agreement shall release the Company from any obligation to Executive hereunder.
Neither this Agreement, nor any of the Company’s rights or obligations
hereunder, may be assigned or otherwise subject to hypothecation by Executive.
The Company may assign the rights and obligations of the Company hereunder, in
whole or in part, to any of the Company’s subsidiaries, affiliates or parent
corporations, or to any other successor or assign in connection with the sale of
all or substantially all of the Company’s assets or stock or in connection with
any merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.

9. GENERAL.

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery (including personal delivery by telecopy or telex), or the third
business day after mailing by first class mail to the recipient at the address
indicated below:

To the Company:

Nationstar Mortgage Holdings Inc.

350 Highland Drive

Lewisville, Texas 75067

Attention: General Counsel

To Executive:

David C. Hisey

8315 Woodlea Mill Road

McLean, VA 22102

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

 

- 9 -



--------------------------------------------------------------------------------

(b) Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

(c) Entire Agreement. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.

(d) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.

(e) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. No amendment or waiver of this
Agreement requires the consent of any individual, partnership, corporation or
other entity not a party to this Agreement. Nothing in this Agreement, express
or implied, is intended to confer upon any third person any rights or remedies
under or by reason of this Agreement.

(f) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
Texas without giving effect to principles of conflicts of law of such state.

(g) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.

(h) Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate nor be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

(i) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.

(j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

 

- 10 -



--------------------------------------------------------------------------------

(k) Arbitration. Except as necessary for the Company and its subsidiaries,
affiliates, successors or assigns or Executive to specifically enforce or enjoin
a breach of this Agreement (to the extent such remedies are otherwise
available), the parties agree that any and all disputes that may arise in
connection with, arising out of or relating to this Agreement, or any dispute
that relates in any way, in whole or in part, to Executive’s services on behalf
of the Company or any subsidiary, the termination of such services or any other
dispute by and between the parties or their subsidiaries, affiliates, successors
or assigns, shall be submitted to binding arbitration in Dallas, Texas according
to the National Employment Dispute Resolution Rules and procedures of the
American Arbitration Association. The parties agree that the prevailing party in
any such dispute shall be entitled to reasonable attorneys’ fees, costs, and
necessary disbursements in addition to any other relief to which he or it may be
entitled. For purposes of enforcement of the Restrictive Covenants, the Company
shall be considered a “prevailing party” if it secures injunctive relief to
enforce any of the Restrictive Covenants, with or without reformation of the
covenant under Paragraph 9(b) or otherwise. This arbitration obligation extends
to any and all claims that may arise by and between the parties or their
subsidiaries, affiliates, successors or assigns, and expressly extends to,
without limitation, claims or causes of action for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the United States Constitution, and applicable state and federal
fair employment laws, federal and state equal employment opportunity laws, and
federal and state labor statutes and regulations, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, as
amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law.

10. EXECUTIVE REPRESENTATION AND ACCEPTANCE. By signing this Agreement,
Executive hereby represents and warrants to the Company that (a) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
Executive is bound AND, (b) Executive is not a party to or bound by any
employment agreement, noncompetition agreement or confidentiality agreement with
any other person or entity that would interfere with the execution, delivery or
performance of this Agreement by Executive, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.
Executive agrees that he will not disclose to or use on behalf of the Company
any proprietary information of a third party without that party’s consent.

11. COMPANY REPRESENTATION AND ACCEPTANCE. By signing this Agreement, Company
hereby represents and warrants to Executive that (a) the Company has all
required power and authority to enter into, deliver, and perform its obligations
under this Agreement and, (b) the execution, delivery and performance of this
Agreement by the Company have been duly authorized by all necessary action on
the part of the Company and does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Company is a party or by which the Company is bound, this
Agreement will be the valid and binding obligation of Company, enforceable in
accordance with its terms.

 

- 11 -



--------------------------------------------------------------------------------

12. EFFECTIVENESS. This agreement shall become effective as of the Effective
Date, it being understood that the Executive shall have no rights hereunder and
the Company shall have no duties or obligations hereunder until this Agreement
shall become effective; provided, however, that this Agreement is a binding
obligation which cannot be revoked or terminated by either party except as
provided herein.

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREOF, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

COMPANY By:    /s/ Jay Bray   Jay Bray, Chief Executive Officer   Dated:
February 14, 2013 EXECUTIVE   /s/ David C. Hisey   David C. Hisey, EVP & Chief
Financial Officer   Dated: February 14, 2013

 

- 12 -